EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4, 6, 7, 10-12, 14, 15, 18, 21, 22 and 26-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 12, De Dea et al. discloses a method comprising: 
emitting droplets by a droplet generator of a lithography apparatus (as shown in Figs. 6A, 17); starting flow of a first cleaning agent / hydrogen over a reflective surface of a collector of the lithography apparatus; and starting flow of8 a second cleaning / oxygen agent over the reflective surface (as shown in Figs. 1-18, see also paragraphs [0058], [0073], [0123] and [0137]-[0233] teaches providing multiple gases, using multiple ducts to clean the reflective surfaces of the optical elements).
	providing a control system that controls the flow of the gases wherein the flow rates of the gases can be controlled relative to each other. The control system can start and stop the flow of the gases to initiate, end or adjust the cleaning according to different flow patterns and measuring/monitoring the flow, temperature, pressure etc. of the cleaning process and providing 
Saito et al. discloses an extreme ultraviolet light generation apparatus comprising a droplet counter (Fig. 5 item 42) that counts the number of the droplets.
However, the combination of De Dea et al. and Saito et al. does not teach stopping the flow of the second cleaning agent and continuing the flow of the first cleaning agent in response to the cumulative count of the droplets emitted by the droplet generator of the lithography apparatus reaching a second predetermined count, wherein the second predetermined count is greater than the first predetermined count or starting the flow of the oxygen gas again over the reflective surface and continuing the flow of the hydrogen gas in response to the cumulative count of the droplets emitted by the droplet generator of the lithography apparatus reaching a second predetermined count, wherein the second predetermined count is greater than the first predetermined count; and turning off the flow of the oxygen gas again and continuing the flow of the hydrogen gas in response to the cumulative count of the droplets emitted by the droplet generator of the lithography apparatus reaching a third predetermined count, wherein the third predetermined count is greater than the second predetermined count, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of De Dea et al. and Saito et al. such that stopping the flow of the second cleaning agent and continuing the flow of the first cleaning agent in response to the cumulative count of the droplets emitted by the droplet generator of the lithography apparatus reaching a second predetermined count, wherein the second predetermined count is greater than the first predetermined count or starting the flow of the oxygen gas again over the reflective surface and continuing the flow of the hydrogen gas in response to the cumulative count of the droplets emitted by the droplet generator of the 
Accordingly, the prior art fails to teach or fairly suggest a method requiring “stopping the flow of the second cleaning agent and continuing the flow of the first cleaning agent in response to the cumulative count of the droplets emitted by the droplet generator of the lithography apparatus reaching a second predetermined count, wherein the second predetermined count is greater than the first predetermined count” or “starting the flow of the oxygen gas again over the reflective surface and continuing the flow of the hydrogen gas in response to the cumulative count of the droplets emitted by the droplet generator of the lithography apparatus reaching a second predetermined count, wherein the second predetermined count is greater than the first predetermined count; and turning off the flow of the oxygen gas again and continuing the flow of the hydrogen gas in response to the cumulative count of the droplets emitted by the droplet generator of the lithography apparatus reaching a third predetermined count, wherein the third predetermined count is greater than the second predetermined count”, in the combination required by the claim.

With respect to claim 18, De Dea et al. discloses a lithography apparatus (Figs. 6A and 17), comprising: 

a guiding plate (1819) having a first portion (1819a) extending along while separated from the sidewall of the collector (as shown in Fig. 18B), and extending past the upper perimeter of the reflective surface (as shown in Fig. 18B); a second portion (1819b), wherein the guiding plate and the collector define an inlet (as shown in Fig. 18B); a first duct; a second duct; a third duct in fluid communication with the inlet of the collector, a first gas source in fluid communication with the first duct and configured to supply a first cleaning agent to the reflective surface through the first duct, the third duct, and the inlet; and a second gas source in fluid communication with the second duct and configured to supply a second cleaning agent intermittently to the reflective surface through the second duct, the third duct, and the inlet (as shown in Fig. 18B, see also paragraphs [0058], [0073], [0123] and [0137]-[0233] teaches providing multiple gases, using multiple ducts to clean the reflective surfaces of the optical elements).
	providing multiple different gases, with multiple sources wherein the gases are mixed before providing them to the source (paragraphs [0123], [0137], [0159]),
	a junction that is external to the collector for the three ducts, wherein sidewall of the guide extends above beyond the sidewall of the collector and comprises a lip (1819b) that extends at an angle in the negative Z direction and toward the center opening of the collector (paragraphs [0201] and [0209], see also Fig. 18b).
	However, De Dea et al. does not teach a guiding plate having a first portion extending along while separated from the sidewall of the collector, and extending past the upper perimeter of the reflective surface; a second portion with first and second ends, the second portion being 
Accordingly, the prior art fails to teach or fairly suggest a lithography apparatus requiring “a guiding plate having a first portion extending along while separated from the sidewall of the collector, and extending past the upper perimeter of the reflective surface; a second portion with first and second ends, the second portion being substantially flat and extending starting from the first end thereof laterally from a top of the first portion and beyond the sidewall of the collector; and a third portion extending downwards from the second end of the second portion, wherein an end of the third portion distal to the second end of the second portion is below the upper perimeter of the reflective surface, and the guiding plate and the collector define an inlet”, in the combination required by the claim.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882